DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Jones (US Patent No. 2,648,885).
Claim 1:
	Jones teaches a panel fastener assembly (12, 14, 18), comprising: a panel retainer (18; figure 5) comprising a panel holder (flanges holding panel, figure 5) and a first connector (18) disposed at opposing longitudinal ends of the panel retainer (figure 5); and a sheet retainer (12, 14) comprising a sheet anchor (14) and a second connector (32 of 12) disposed at opposing longitudinal ends of the sheet retainer (figure 3); wherein the first connector (18) comprises a neck longitudinally extending to a head, the head presenting a substantially flat face opposite the neck and a contact surface disposed between the neck and an outer edge of the head (mushroom shape of 18 shown in figure 5); wherein the second connector (12) comprises a body having an outwardly facing longitudinal mating side (20) presenting a mating surface (figures 3 and 5), and a plurality of resiliently deflectable locking elements (32; two shown) extending from the mating side of the body at edges of the mating surface radially disposed about a central axis (figures 1-3), each locking element (32) of the plurality of locking elements being configured to be resiliently deflectable away from the central axis (c. 2, l. 24-29; c. 3, l. 7-15), and each locking element defining a locking surface (36) opposing the mating surface; wherein each locking element (32) comprises a support wall (34) perpendicular to the mating side (20) of the body and a flange (36) projecting radially inward from the support wall to present the locking surface over and longitudinally opposing the mating surface (figure 3), the support wall being resiliently deflectable away from the central axis (c. 2, l. 24-29; c. 3, l. 7-15); and wherein the panel retainer (18) and the sheet retainer (12) are connectable via the first and second connectors (figure 5), such that when the face of the head is disposed adjacent the mating surface of the body the locking surface of each locking element is disposed about the contact surface of the head to prevent awayward movement between the head and the body, thereby connecting together the panel retainer and the sheet retainer (figure 5).
Claim 2:
	Jones teaches that the contact surface of the head describes a tangent line intersecting the neck at a contact angle (the contact surface of 18 and the neck (narrow) of 18 present several angles to one another along the curved surface, figure 5).
Claim 3:
	Jones teaches that each locking surface describes a tangent line intersecting the central axis at a locking angle (the locking surface 36 and the central axis present several angles to one another along the curved surface, figure 3).
Claim 5:
	Jones teaches that the first and second connectors are configured such that the panel retainer and the sheet retainer are releasably connectable (c. 1, l. 1-12; figure 5).
Claim 6:
	Jones teaches that the panel holder comprises a shaft extending for a length from the first connector and a retaining element projecting radially outward from the shaft (figure 5; showing a shaft extending from the opposite side of the upper panel to the head 18 and having an out-turned flange engaging a central portion of head 18).

Claim 7:
	Jones teaches that the sheet anchor (14) comprises a shank (42) extending from the second connector to an insertion end and a plurality of arms (out-turned portion at upper end of 42 contacting mating side 20) projecting outwardly from the shank proximal the insertion end and toward the second connector, the arms being resiliently deflectable toward the shank (figure 3).
Claim 8:
	Jones teaches that the sheet retainer further comprises a seal (40) disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side of the second connector (figure 3).
Claim 9:
	Jones teaches that: (i) the head and the neck are monolithic in construction (figure 5); (ii) the body and the locking elements are monolithic in construction (figure 3); or (iii) both (i) to (ii).
Claim 10:
	Jones teaches that the first connector (18) comprises the neck and the head (figure 5) and the second connector (12) comprises the body and the locking elements (figure 3), and wherein: (i) the panel holder and the neck are monolithic in construction (figure 5).
Claim 13:
	Jones teaches that the panel retainer is operatively fastened to a panel via the panel holder (figure 5).

Claim 14:
	Jones teaches that the sheet retainer is operatively fastened to a sheet via the sheet anchor (figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Claim 12:
	Jones teaches that the fastening device is constructed of metal (c. 1, l. 55) but does not explicitly teach that: (i) the panel retainer comprises a polymeric material; (ii) the sheet retainer comprises a polymeric material; or (iii) both (i) to (ii).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided either of the retainers, or both, from polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended

use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Here, in the panel fastener art it is well-known and common to use both polymeric materials and metal materials to form components due to the resilient deformation and “snap” capability. Selection of one material as opposed to another merely involves considerations of cost, durability, ease of manufacture and environment in which the device is intended to be employed, each of which is routinely considered when selecting an appropriate material in the panel fastener art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected polymeric materials for use in the fastening device of Jones.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726